Citation Nr: 1221408	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to specially adapted housing. 




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel









INTRODUCTION

The Veteran served on active duty from July 1958 to August 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied entitlement to specially adapted housing.  

The Veteran submitted a statement in June 2011 wherein he provided argument in support of his current appeal.  However, he also stated that he had submitted a claim for entitlement to loss of use of his "right side" with VA.  He referenced his service-connected back disability and said that he experienced numbness in his right thigh.  The Board notes that this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to specially adapted housing.  His case was previously before the Board in May 2011.  The Board remanded the case for additional development.  The development included providing the Veteran with appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA) and according him a pertinent VA examination and medical opinion.

Initially, the Board notes that the claims folder contains a March 2012 rating action in which the AMC grants the Veteran's specially adapted housing claim.  Indeed, in this decision, the AMC specifically stated that "[t]his benefit is granted . . . [and that t]his is a full grant of the issue on appeal."  An undated letter notifying the Veteran of this "award" is also included in the claims folder.  Furthermore, in an April 2012 rating action (which is included in the Veteran's Virtual VA file), the AMC "again" granted the Veteran's specially adapted housing claim.  This later decision specifically stated that "[t]his benefit is granted . . . [and that t]his is a full grant of the issue on appeal."  No notice letter is contained in either the Veteran's Virtual, or physical, VA claims folder.  However, in an April 2012 supplemental statement of the case (SSOC), the AMC denies the Veteran's specially adapted housing claim.  Statements subsequently received from the Veteran indicate that he believes that his claim has continued to have been denied.  Given this set of circumstances, the Board believes that either the March and April 2012 rating actions were not actually issued, or the Veteran did not receive them.  Accordingly, the Board will proceed with further appellate consideration of the Veteran's appeal.  

Pursuant to the Board's May 2011 remand, the AMC attempted to provide the Veteran proper Veterans Claims Assistance Act of 2000 notice in May 2011; however, the notice was inadequate.  The letter identified the issue as entitlement to "specifically" adapted housing.  The letter further informed the Veteran that he needed to provide evidence that a hip and knee condition had existed since service.  Finally, the letter advised the Veteran on how to substantiate a claim for entitlement to an automobile allowance or adaptive equipment.  The letter provided no information on how to substantiate a claim for the issue on appeal.  Thus, the letter did not comply with the instructions of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, no issue involving the hip and knee was referred for development and there is no indication that a claim for either disability was further developed or adjudicated.

In this regard, the Board notes that the Veterans Benefits Administration (VBA) Adjudication Procedures Manual, M21-1MR, has a specific section that addresses the language to be used in providing VCAA notice for claims involving specially adapted housing.  See VBA M21-1MR, Part IX, Subpart i, 3.d.  On remand, the AOJ must ensure that the Veteran is given proper notice in regard to the issue on appeal with use of the referenced manual language.

The Board notes that the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859-57,862 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010; however, certain of the changes were given different effective dates.  

Prior to October 25, 2010, under 38 C.F.R. § 3.809 eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2010).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2010).  

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude e locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2011).

The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004.  The addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004,  and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  See 75 Fed. Reg. 57,860.  As the Veteran's claim was received on July 24, 2008, the last change is not applicable to his claim

In this case, the Veteran has been granted service connection for: degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine with stenosis and radiation to the right hip and leg, rated as 60 percent disabling; residuals of a fracture of the 1st, 2nd, 3rd and 4th metatarsal bones with deformity, ankylosis of the left ankle, and traumatic arthritis, rated as 40 percent disabling; and residuals of a left tibia/fibula fracture with left knee involvement, rated as 30 percent disabling.  The Veteran has also been found to have a disability of the left leg that is equal to the loss of use of the left foot and is in receipt of special monthly compensation for that disability.  The Veteran has been rated as totally disabled for compensation purposes based on individual unemployability (TDIU) since April 1987.  The TDIU rating is considered to permanent and total as per a rating decision dated in January 2003.
Pursuant to the Board's prior remand, the Veteran was afforded a VA examination to determine whether his service-connected disabilities resulted in the loss of use of both of his lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The examiner was also asked to state whether the Veteran's service-connected disabilities resulted in the loss of use of one lower extremity, together with residuals of an organic disease or injury, which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

At a July 2011 VA examination, the examiner noted that the Veteran used a cane because of complaints of problems associated with his back and neuropathy associated with the right leg.  The Veteran also used a brace on his lower left leg.  It is not clear from the report that locomotion was precluded without the aid of the brace or cane.  The examiner noted that the left ankle and foot were examined without the brace but the report does not make it clear that the Veteran was able to walk, or have locomotion, without the brace or the cane and, if so, would this rise to the level of loss of use of either lower extremity.  The examiner did state that there was no organic brain disease, but this is not the same as organic disease.  A new examination is required to address the noted problems.  

Finally, the Board notes that the Veteran has submitted a number of private and VA medical records in support of his claim as well as lay statements.  The medical evidence predates the current claim by years as does the lay statements from other individuals.  The Veteran may submit such evidence to support his claim, but current evidence supporting a finding that his service-connected disabilities satisfy the eligibility criteria for a grant of the benefit sought would be helpful.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice compliant letter pertaining to the claim for specially adapted housing.  The AOJ should refer to M21-1MR, Part IX, Subpart i, 3.d, for guidance on the wording of the notice.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have pertinent medical records for his particular claim from July 2008 to the present.  Attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

3.  Then, schedule the Veteran for an appropriate VA examination.  All indicated tests and studies deemed necessary should be performed and the results of any such tests or studies must be included in the examination report.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.

The examiner is advised that the Veteran seeks entitlement to specially adapted housing.  Thus, his service-connected disabilities must meet certain criteria in order for the Veteran to be eligible for the benefit.

In this regard, the Veteran is service connected for: DDD and DJD of the lumbar spine with stenosis and radiation to the right hip and leg, disabling; residuals of a fracture of the 1st, 2nd, 3rd and 4th metatarsal bones with deformity, ankylosis of the left ankle, and traumatic arthritis, and residuals of a left tibia/fibula fracture with left knee involvement.  He has also been found to have a disability of the left leg that is equal to the loss of use of the left foot and is in receipt of special monthly compensation for that disability.  He has been rated as totally disabled for compensation purposes based on individual unemployability (TDIU) since April 1987.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities result in:

(a) the loss or loss of use of his both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

The examiner is advised that the term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

The report of examination should include the complete rationale for all opinions expressed.

4.  Review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, the AOJ should review the requested examination report and required medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if they are not, the AOJ should implement corrective procedures.

5.  Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond.  The SSOC should include the language for 38 C.F.R. § 3.809 as amended.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

